Title: To Benjamin Franklin from Samuel Wharton, 23 March 1778
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
London March 23 1778
I find a Disposition among several of my Friends to lend Money to the United States, And I am desired by One of Them, to request the Favor of you to furnish Me with the Manner, in Which the Loans must be made, and inform Me, What Interest The United States give.
Mr. Thornton waits, so that I have not Time to add More, Than my hearty Congratulations On the Recognition of American Independence. I am Ever with the truest Esteem Dear Friend Your’s most Affectionately.
I have sent you the News Papers by Mr. Austin and Bearer.
 
Addressed: A / Monsr. / Monsr. François / Chez Monsr. Chaumont / Passy.
Notations in different hands: S. W———n March 23. 78 / S. Wharton
